Citation Nr: 1003432	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  05-20 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including as secondary to service-connected 
chronic eczema of both legs.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1978 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The Board acknowledges the December 2009 letter submitted by 
the Veteran's Service Organization representative requesting 
that the record be held open for 90 days to allow the Veteran 
to submit recent medical treatment records.  However, as 
discussed below, the Board is remanding this claim for 
further development, to include obtaining recent treatment 
records, before it is readjudicated on the merits.  
Accordingly, the Veteran may submit any treatment records 
directly to the RO.

The appeal is REMANDED to the to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

The Board denied the Veteran's claim for service connection 
for a psychiatric disability, including as secondary to 
service-connected chronic eczema of both legs, in a March 
2009 decision, and the Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2009 Order, the Court granted the Joint Motion 
for Remand of the parties and ordered the Board to comply 
with the instructions therein.

In the Joint Motion for Remand, the parties agreed that VA 
had not complied with its duty to assist by failing to obtain 
12 missing pages of VA medical records from the VA facility 
in Minneapolis, Minnesota that the RO printed in April 2008.  
The parties noted that only page 13 of the records are 
reflected as having been printed in April 2008 had been 
associated with the Veteran's claims file.  The parties 
posited that the 12 pages missing may contain treatment 
records from a VA dermatologist who had indicated in a March 
2008 letter, that it was possible that the Veteran's eczema 
is as likely as not linked to his depression.  

The Board notes that the Veteran's treatment records from the 
VA medical facility in Minneapolis, Minnesota through 
November 28, 2007 are of record, as well as both page 2 and 
13 of records printed by the RO on April 25, 2008.  Page 2 
reflects March 2004 VA mental health treatment, and page 13 
reflects the Veteran's scheduled appointments from December 
13, 2007 to April 24, 2008, none of which include any 
dermatological treatment.  Nevertheless, pursuant to VA's 
duty to assist and the instructions of the Joint Motion, the 
Veteran's VA treatment records from the VA facility in 
Minneapolis, Minnesota should be obtained from November 29, 
2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records from the VA facility located in 
Minneapolis, Minnesota from November 2007 
to the present.

2.  Then, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other


 appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

